In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-21-00255-CR


                           HUBERT EARL TEAGUE III, APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 108th District Court
                                       Potter County, Texas
             Trial Court No. 80,847-E-CR, Honorable Douglas R. Woodburn, Presiding

                                           June 8, 2022
       ORDER STRIKING ANDERS RESPONSE FILED BY COUNSEL
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant Hubert Earl Teague III appeals his conviction for online solicitation of a

minor1 and sentence to six years’ confinement. His appointed appellate counsel, Donna

Christie, has filed a motion to withdraw and an Anders brief certifying that after a diligent

search of the record, the appeal is without merit. Appellant’s pro se response was

originally due March 21, 2022.



       1   See TEX. PENAL CODE ANN. § 33.021(c).
       On March 21, Appellant’s trial counsel, James Wooldridge, filed a “Motion for

Substitution of Counsel and Extension of time to File Appellant’s Anders Response.” We

construed Wooldridge’s motion as a notice of appearance and a request for an extension

of time for Appellant to file a pro se response. See Carrillo v. State, No. 07-13-00186-

CR, 2014 Tex. App. LEXIS 2324, at *3 (Tex. App.—Amarillo Feb. 24, 2014, order) (per

curiam) (not designated for publication) (doing same). By letter, we permitted Wooldridge

to assist Appellant in preparing a pro se response due April 20. Wooldridge, instead, filed

a second request for an extension of time to file an Anders response. We stuck the motion

and notified Appellant that the cause would be submitted on May 13. However, we also

notified Appellant that if a pro se response was received before that date, it would be

considered by the Court.

       On May 13, Wooldridge filed an “Anders Response for the Appellant” fully briefing

four issues for review.    The response was signed by Wooldridge as “attorney” for

Appellant. It prayed that we “sustain the Appellant’s issues and reverse his conviction

and remand this cause to the trial court and order the entry of acquittal, where appropriate,

in favor of Appellant and against the State of Texas, or otherwise order Appellant be

granted a new trial.”

       The procedure established in Anders v. California and its progeny contemplates

the filing of a pro se response to a motion to withdraw and Anders brief, not a brief on the

merits filed by new counsel. See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct.

1396, 18 L. Ed.2d 493 (1967) (“A copy of counsel’s brief should be furnished to the

indigent and time allowed him to raise any points that he chooses.”); Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (“Under Anders, an appellant has a right to


                                             2
review the Anders brief that counsel submitted and to respond to it on his own.”). The

purpose of the pro se response “is not to permit the court of appeals to decide the case

on the merits; it is intended only to alert the appellate court to any matters that the

defendant believes might be arguable in a brief on the merits.” In re Schulman, 252

S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008). Accordingly, “the pro se filing is not a

merits brief, it is merely an informal opportunity for the indigent defendant to present what

he believes are claims or issues or areas of procedural or substantive concern that

arguably deserve a full merits brief by a second attorney.” Id.

       Because the “Anders Response for the Appellant” was filed by an attorney and not

by Appellant, pro se, and Wooldridge failed to comply with a previous order of the Court,

we strike the document. See Carrillo, 2014 Tex. App. LEXIS 2324, at *5-6. If Appellant

wishes to file a response, pro se, presenting what he believes are issues of procedural or

substantive concern, he may do so by July 8, 2022, and it shall be considered by the

Court. Appellant is free to rely on Wooldridge’s work product in drafting the pro se

response.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             3